                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

C.D.A., minor child, and Mr. A., his father;
and E.A.Q.A., minor child, and Mr. Q., his
father,
                                                        Civil Action No. 5:21-cv-00469
                                     Plaintiffs,

                       v.

United States of America,

                                   Defendant.

 STIPULATION AND PROPOSED ORDER FOR EXTENSION OF TIME

        Plaintiffs filed this action under the Federal Tort Claims Act, 28 U.S.C. §§

1346(b)(1), 2671, et seq., and Alien Tort Statute, 28 U.S.C. § 1350, on February 1,

2021.

        Defendant United States filed a Motion to Dismiss on April 26, 2021.

Plaintiffs’ time to respond to the motion is currently May 10, 2021.

        Plaintiffs request a 60-day extension for filing of their response, up to and

including July 9, 2021. Defendant consents to this request.


Dated: May 6, 2021                                 Respectfully submitted,


/s/ Veronica Finkelstein                           /s/ Karen L. Hoffmann
VERONICA J. FINKELSTEIN                            Karen L. Hoffmann
Assistant United States Attorney                   SYRENA LAW
                                                   128 Chestnut Street, Suite 301A
Counsel for the United States of       Philadelphia, PA 19106
America
                                       Counsel for Plaintiffs




                                       SO ORDERED:




Dated: __________________              ____________________________
                                       HON. EDWARD G. SMITH
                                       Judge, United States District Court




                                   2
                        CERTIFICATE OF SERVICE

      I, Karen Hoffmann, certify that on May 6, 2021, I served a copy of the

Stipulation and Proposed Order for Extension of Time on all parties by CM/ECF.


Date: May 6, 2021                           /s/ Karen L. Hoffmann
                                            Karen L. Hoffmann
                                            SYRENA LAW
                                            128 Chestnut Street, Suite 301A
                                            Philadelphia, PA 19106
                                            412-916-4509
                                            karen@syrenalaw.com

                                            Counsel for Plaintiffs




                                        3
